Citation Nr: 1644909	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-25 991	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether the Veteran's son may be considered a dependent for purposes of receiving a dependency allowance while the son is attending college.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2103 RO decision.  The Veteran presented sworn testimony in support of his appeal during a July 2016 videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

Mental health

The Veteran contends his currently-shown mental health disability was caused by an incident in which he was involved in service, in July 1995, when a bomb was dropped in the wrong place, killing one member of his team, and injuring several others.  This incident and the death are verified in the evidence of record.  

In his initial claim for service connection, the Veteran reported that he sought mental health treatment during service when he was stationed in Germany in 1993.  However, during the VA examination, he denied seeking mental health treatment during service.  He did not testify to seeking mental health treatment during service, either.  The Board will assume this was a mistake on his initial claims form, and no further action will be taken.  If that is incorrect, the Veteran should immediately inform his representative, so that additional development can be done.  Although his standard service treatment records have been associated with his claims file, no specific request for clinical mental health treatment records has been made.    

The earliest mental health treatment record currently in the file is a May 2011 VA record, which indicates the visit was his initial mental health evaluation.  However, the Veteran reports that he had been getting VA medical care since 1996, within a year of his discharge from service.  Because mental health is intertwined with physical health, treatment records which do not specifically pertain to mental health still may contain multiple clues to his mental state at a time more proximate to service, and are thus potentially relevant to his appeal.  Furthermore, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file, meaning there is a legal duty to obtain these records for review by adjudicators in any case.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The earliest progress note currently in his file is dated in 2010, so efforts should be made to get earlier records.  While the matter is on remand, his recent VA treatment reports should be updated for the file as well.

After these medical reports have been obtained, another VA mental health examination should be conducted.  In addition to allowing the examiner the opportunity to consider all new evidence, another examination is required because the prior examination was inadequate for our purposes.  Review of the report of the May 2013 examination reflects that the examiner apparently did not consider the Veteran's report that he was supposed to have been on that mission and that he worked closely with the Captain who was killed.  During the hearing, the Veteran testified that he was on his way to meet his team, when he heard the bomb fall, saw the smoke, and then smelled the explosion.  He testified that he requested an early discharge from service because he was so upset by this event.  In light of this credible testimony, the examiner's conclusion that no connection to service exists because the Veteran was not physically present and did not witness the accident is too facile and fails to consider all of the facts as reported by the Veteran.  


Dependency allowance

In November 2015, the Veteran submitted a notice of disagreement with a determination made in March 2016 to remove his son, who the Veteran asserts is attending college, from his monthly compensation award as his dependent.  38 C.F.R. §§ 20.201, 20.302.  Although it appears the RO will process this notice of disagreement in due course, the RO has not yet issued a statement of the case on this matter. 

After a notice of disagreement has been filed in any claim, the RO is required to revisit the matter and if the benefit sought cannot be granted, to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all VA treatment records at the Oklahoma City VA Medical Center and related clinics from 1996 through 2010 and from May September 2015 through the present, for inclusion in the claims file.  Since the earlier records would pre-date VA's electronic medical records system, a search MUST be made of archived/retired paper records, and any negative responses must be documented in the file.

2.  Only AFTER the above-requested records have been obtained, or it is determined they cannot be obtained, then the Veteran should be afforded a VA psychiatric examination to identify whether a currently-shown psychiatric disorder is related to service in any way.  The claims folder, including the newly-obtained records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner is requested to review all pertinent medical records, conduct a clinical interview with the Veteran, and determine whether it is more, less, or equally likely that a currently-shown psychiatric disorder is related to service.  In reaching this conclusion, the examiner is requested to consider the effect of the fatal bomb accident in July 1995 upon the Veteran's mental health status and whether the accident caused a currently-shown mental health disability.  A complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of continued entitlement to a dependency allowance for his son.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


